 



Exhibit 10.3
Technology Solutions Company
Non-Statutory
Inducement Stock Option Agreement
          Technology Solutions Company, a Delaware corporation (the “Company”),
hereby grants to the employee whose name appears below (the “Employee”), an
option to purchase from the Company (the “Option”) such number of shares of its
Common Stock, $0.01 par value (“Stock”), as set forth below, at the price per
share set forth below, and subject to the other terms and conditions set forth
herein and in Annex I hereto (“Annex I”). The Option is not granted pursuant to
the Technology Solutions Company 1996 Stock Incentive Plan (as amended, the
“Plan”) however, except to the extent otherwise set forth herein or in Annex I,
the terms and conditions of the Plan applicable to stock options are
incorporated herein by reference and shall apply as though the Option was
granted pursuant to the Plan. All capitalized terms used in this Agreement and
not otherwise defined herein shall have the respective meanings assigned to them
in Annex I or the Plan. The Option shall become null and void unless the
Employee shall accept this Agreement by executing it in the space provided and
returning it to the Company.

             
 
  Employee Name:        
 
     
 
   
 
  Number of Shares Subject to Option:        
 
     
 
   
 
  Exercise Price Per Share:        
 
     
 
   
 
  Exercise Provisions:        

          (a) The Option shall become exercisable (i) on the first anniversary
of the Option Date with respect to one-third of the number of shares subject to
the Option on the Option Date, (ii) on the last day of each calendar month for
24 months thereafter, beginning the month following the first anniversary of the
Option Date, with respect to an additional 1/36 of the number of shares subject
to the Option on the Option Date, and (iii) as otherwise provided pursuant to
paragraphs (b) through (g) of this Agreement or Section 6.8 of the Plan.
          (b) If, prior to the first anniversary of the Option Date, the
Employee’s employment by the Company terminates for any reason whatsoever
(including, without limitation, involuntary termination by the Company) other
than death or Disability, the Option shall terminate in its entirety upon the
effective date of Employee’s termination of employment.
          (c) If, on or after the first anniversary of the Option Date, the
Employee’s employment by the Company terminates for any reason whatsoever
(including, without limitation, involuntary termination by the Company) other
than death, Disability, or Retirement,

 



--------------------------------------------------------------------------------



 



the Option shall remain exercisable with respect to the number of shares subject
to the Option that are exercisable upon the effective date of the Employee’s
termination of employment and may thereafter be exercised for a period of
90 days from the effective date of the Employee’s termination of employment or
until the Expiration Date, whichever period is shorter, after which the Option
shall terminate in its entirety.
          (d) If the Employee’s employment by the Company terminates by reason
of the Employee’s death, the Option shall become exercisable as of the date of
death with respect to any or all of the shares subject to the Option on the
Option Date and may thereafter be exercised for a period of one year from the
date of death or until the Expiration Date, whichever period is shorter, after
which the Option shall terminate in its entirety.
          (e) If the Employee’s employment by the Company terminates by reason
of the Employee’s Disability, the Option shall become exercisable with respect
to any or all of the shares subject to the Option on the Option Date and may
thereafter be exercised for a period of 90 days from the effective date of the
Employee’s termination of employment or until the Expiration Date, whichever
period is shorter, after which the Option shall terminate in its entirety. For
purposes of this Agreement, “Disability” shall mean the inability of an
individual to fully perform the duties pertaining to his or her employment for a
continuous period in excess of 360 days, as determined by the Board in its sole
discretion.
          (f) If the Employee’s employment by the Company terminates by reason
of the Employee’s retirement after the Employee has completed five years of
service as an Employee of the Company and is at least 55 years of age
(“Retirement”), the Option shall remain exercisable with respect to the number
of shares subject to the Option that are exercisable upon the effective date of
Employee’s Retirement, and may thereafter be exercised for a period of two years
from the effective date of the Employee’s Retirement or until the Expiration
Date, whichever period is shorter, after which the Option shall terminate in its
entirety.
          (g) If the Employee dies following the termination of the Employee’s
employment by the Company, the Option shall be exercisable only to the extent
that it is exercisable on the date of the Employee’s death and may thereafter be
exercised only for that period of time for which the Option is exercisable
immediately prior to the Employee’s death.
          General:
          Notwithstanding the fact that the Option is not granted pursuant to
the Plan, the terms and conditions of the Plan applicable to stock options are
incorporated herein by reference and shall apply as though the Option was
granted pursuant to the Plan. A copy of the Plan is available upon request by
contacting the Company’s Legal Department in the Chicago office. Employee
acknowledges that the grant of the Option is an inducement material to the
Employee’s entering into employment with the Company. This Agreement may be
executed in two counterparts each of which shall constitute one and the same
instrument.

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed this
                     day of                     , 200___(the “Option Date”).
Accepted and agreed this
                     day of                     , 200_

              EMPLOYEE       TECHNOLOGY SOLUTIONS COMPANY
 
           
 
      By:    
 
          Name:       Name:         Title:

- 3 -



--------------------------------------------------------------------------------



 



Annex I
to
Inducement Stock Option Agreement
          1. Meaning of Certain Terms. As used herein, the following terms shall
have the meanings set forth below. “Board” shall mean the Board of Directors of
the Company. “Code” shall mean the Internal Revenue Code of 1986, as amended,
together with the rules and regulations thereunder. “Committee” shall mean the
Committee designated by the Board, consisting of two or more members of the
Board, each of whom shall be a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act and an “outside director” within the meaning
of section 162(m) of the Code. “Securities Act” shall mean the Securities Act of
1933, as amended, together with the rules and regulations thereunder. References
to this “Agreement,” the “Option” and “herein” shall be deemed to include the
Inducement Stock Option Agreement and this Annex I to Inducement Stock Option
Agreement taken as a whole. This Annex I and the Inducement Stock Option
Agreement shall be deemed to be one and the same instrument. References herein
to sections of the Code shall be deemed to refer to any successor section of the
Code or any successor internal revenue law.
          2. Time and Manner of Exercise of Option.
          2.1. Term and Termination of Option. The maximum term of the Option
shall be the date which is 10 years after the Option Date (the “Expiration
Date”). The Option shall terminate, to the extent not exercised or earlier
terminated pursuant to the terms of this Agreement, on its Expiration Date. In
no event may the Option be exercised, in whole or in part, after it terminates.
          2.2. Exercisability of Option. The Option shall become exercisable on
the date or dates as set forth in this Agreement.
          2.3. Procedure for Exercise; Payment of Purchase Price. Subject to the
limitations set forth in this Agreement, the Option may be exercised by delivery
of written notice to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price for such number
of shares. The purchase price shall be payable either (A) in cash, (B) by
delivery of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) in cash by a broker-dealer acceptable to the Company to
whom the Employee has submitted an irrevocable notice of exercise or (D) a
combination of (A) and (B). The Company shall have sole discretion to disapprove
of an election pursuant to any of clauses (B)-(D) and if the Employee is subject
to Section 16 of the Exchange Act, the Company may require that the method of
making such payment be in compliance with Section 16 and the rules and
regulations thereunder. Any fraction of a share of Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the Employee. No certificate representing Stock shall
be delivered until the full purchase price therefor has been paid (or
arrangement made for such payment to the Company’s satisfaction).

 



--------------------------------------------------------------------------------



 



          3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. Neither the Option nor any right
under this Agreement may be transferred by the Employee other than (i) by will
or the laws of descent and distribution or (ii) to a Permitted Transferee, as
hereinafter defined. During the Employee’s lifetime the Option is exercisable
only by the Employee or a Permitted Transferee. Upon the Employee’s death, the
Option may be exercised by the Employee’s successor in interest in accordance
with the terms and conditions of this Agreement. Any other transfer or any
attempted assignment, pledge or hypothecation, whether or not by operation of
law, shall be void. The Option shall not be subject to execution, attachment or
other process, and no person shall be entitled to exercise any rights of the
Employee hereunder or possess any rights hereunder by virtue of any attempted
execution, attachment or other process. For purposes of this Agreement, a
“Permitted Transferee” shall mean (i) the Employee’s spouse, (ii) any of the
Employee’s lineal descendants, (iii) a trust or similar arrangement of which
such spouse, a lineal descendant of the Employee, or one or more of such persons
are the only current beneficiaries, or (iv) a charitable organization described
in Section 170(c) of the Code, provided that such transferee has entered into a
written agreement with the Company authorizing the Company to withhold shares of
Stock which would otherwise be delivered to such person upon an exercise of the
Option to pay any federal, state, local or other taxes which may be required to
be withheld or paid in connection with such exercise in the event that the
Employee does not provide for an arrangement satisfactory to the Company to
assure that such taxes will be paid.
          3.2. Investment Representation. The Employee hereby represents and
covenants that (a) any share of Stock purchased upon exercise of the Option will
be purchased for investment and not with a view to the distribution thereof
within the meaning of the Securities Act unless such purchase has been
registered under the Securities Act or applicable state securities law; (b) any
subsequent resale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in form satisfactory to
counsel for the Company, to the effect that either representation (a) above is
true and correct as of the date of purchase of any shares hereunder, or
representation (b) above is true and correct as of the date of any resale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, the Employee shall comply with all regulations and requirements of
regulatory authority having control of or supervision over the issuance of the
shares and, in connection therewith, shall execute any documents which the
Company shall in its sole discretion deem necessary or advisable. Unless covered
by an effective registration statement filed with the U.S. Securities and
Exchange Commission, all certificates representing shares of Stock acquired
pursuant to the exercise of the Option shall bear the following legend:
The shares represented by this certificate have been acquired for investment and
have not been registered under the Securities Act of 1933, as amended. The
shares may not be sold or transferred in the

- 2 -



--------------------------------------------------------------------------------



 



absence of such registration or exemption therefrom under said Act.
          3.3. Withholding Taxes. As a condition precedent to any exercise of
the Option, the Employee shall, upon request by the Company, pay to the Company
in addition to the purchase price of the Stock, such amount of cash as the
Company may be required, under all applicable federal, state or local laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to such exercise of the Option. If the
Employee shall fail to advance such Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any such Required Tax
Payments from the amount to be paid hereunder, whether in Stock or in cash, or
from any other amount then or thereafter payable by the Company to the Employee.
          3.4. Adjustments in the Event of Capitalization Changes. In the event
of any stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Stock other than a regular cash dividend, the number and class of securities
subject to the Option and the purchase price per security, shall be
appropriately adjusted by the Committee. The Committee may adjust the Option
using any method which it deems appropriate, which may be the same as or
different than the method used to adjust other options granted by the Company,
including options granted under the Plan, with respect to such change in
capitalization or event. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. If any such adjustment would
result in a fractional security being subject to the Option, the Company shall
pay the Employee, in connection with the first exercise of the Option in whole
or in part occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the exercise price of the Option.
          3.5. Compliance with Applicable Law. The Option is subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Stock subject to the Option upon
any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares hereunder, such
shares shall not be delivered unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company may require that
certificates evidencing shares of Stock delivered pursuant to the Option bear a
legend indicating that the sale, transfer or other disposition thereof by the
holder is prohibited except in compliance with the Securities Act.
          3.6. Indemnification. The Employee hereby covenants and agrees to
indemnify and hold harmless the Company, its officers, directors, employees and
agents from and against any loss, claim, damage and expense (including, without
limitation, reasonable attorneys’ fees) arising out of or based upon any breach
or failure by the Employee to comply with any

- 3 -



--------------------------------------------------------------------------------



 



representation, warranty, covenant or agreement made by the Employee herein or
in any other document furnished by the Employee in connection with this
transaction.
          3.7. Delivery of Certificates. Upon the exercise of the Option in
whole or in part, the Company shall deliver one or more certificates
representing the number of shares purchased against full payment therefor. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in paragraph 3.3.
          3.8. Option Confers No Rights as Stockholder. The Employee shall have
no rights as a stockholder of the Company with respect to any shares of Stock or
other equity security of the Company which is subject to the Option hereunder
unless and until the Employee becomes a stockholder of record with respect to
such shares of Stock or equity security.
          3.9. Option Confers No Rights to Continued Employment. In no event
shall the granting of the Option or its acceptance by the Employee confer upon
the Employee any right to continued employment by the Company or any of its
subsidiaries or affiliates or affect in any manner the right of the Company or
any of its subsidiaries or affiliates to terminate the employment of the
Employee at any time without liability hereunder.
          3.10. Decisions of Committee. The Committee shall have the right to
resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Committee regarding this Agreement including any of the terms or conditions of
the Plan that are incorporated herein by reference, shall be final, binding and
conclusive.
          3.11. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.
          4. Miscellaneous Provisions.
          4.1. Designation as Nonqualified Stock Option. The Option is hereby
designated as not constituting an “incentive stock option” within the meaning of
section 422A of the Code; this Agreement shall be interpreted and treated
consistently with such designation.
          4.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights under paragraph 3.1.
          4.3. Notices. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (1) by actual delivery to
the party entitled thereto, or (2) by mailing in the U.S. mails to the last
known address of the party entitled thereto, via certified or registered mail,
return receipt requested. The notice shall be deemed to be received

- 4 -



--------------------------------------------------------------------------------



 



in case (1) on the date of its actual receipt by the party entitled thereto, and
in case (2) on the date of its mailing.
          4.4. Governing Law. This Agreement, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to the
principles of conflicts of laws.

- 5 -